June 15, 2007


Mr. John R. Lively Jr.
Brown Pruitt Peterson & Wambsganss, P.C.
201 Main Street, Suite 801
Fort Worth, TX 76102
Mr. Carl D. Tillery
Tillery & Tillery
8344 E. R.L. Thornton Frwy, Ste. 304
Dallas, TX 75228

RE:   Case Number:  05-0722
      Court of Appeals Number:  10-04-00341-CV
      Trial Court Number:  03-00-12692-CV

Style:      BRINSON FORD, INC., INDIVIDUALLY AND D/B/A BRINSON FORD LINCOLN
      MERCURY
      v.
      CONNIE W. ALGER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Marilyn     |
|   |Greer           |
|   |Ms. Sharri      |
|   |Roessler        |